 

EXHIBIT 10.1

 

BEACON ROOFING SUPPLY, INC. EXECUTIVE ANNUAL INCENTIVE PLAN

 

The following is a description of the Beacon Roofing Supply, Inc. Executive
Annual Incentive Plan: 

 

The Beacon Roofing Supply, Inc. Executive Annual Incentive Plan (the “Plan”)
provides for the payment of annual cash incentives to employees who are
considered Executive Officers. The Plan is administered by the Board of
Directors, which has full authority to select participants, set incentive
targets, fix performance targets, and, when deemed appropriate under the
totality of the circumstances, pay discretionary incentives. The Board receives
recommendations from the Compensation Committee. 

 

A target incentive amount is set for each Executive Officer. Of this target
incentive amount, 80% is earned if the Company achieves the Company-wide wide
adjusted earnings before taxes (AEBT) target and 20% is earned on qualitative
performance evaluations of strategic performance goals by the Compensation
Committee of our Chairman and our Chief Executive Officer and by our Chief
Executive Officer of the other Executive Officers, as presented to the
Compensation Committee. (AEBT means income before taxes, as reported in the
Company’s consolidated financial statements, adjusted to exclude amortization
and stock compensation expense and the impact of significant: gains (losses) on
the disposal of assets; asset impairments, retirements or write-downs; gains
(losses) associated with legal, insurance or tax settlements/adjustments;
restructuring, severance or pension-related charges; or other similar items out
of the ordinary course of business.) The qualitative performance evaluations of
the strategic performance goals consider such factors as leadership and skills
demonstrated in the individual’s role with the Company, long-range planning and
vision, departmental and staff development and professionalism. 

 

If the AEBT target is not met at the 100% level, the participant’s incentive
with respect to that target is prorated on a straight line basis if the
participant achieves a range of 80% to 100% of target, with no incentive paid at
or less than 80% of target. In addition, each Executive Officer (excluding our
Chairman) can receive an additional incentive above the target incentive amount
if actual AEBT exceeds 100% of AEBT target (in an amount up to 100% of the AEBT
portion of the target incentive if actual AEBT performance is 120% of the AEBT
target) and an additional incentive if qualitative performance goals are
exceeded (in an amount up to 20% of the qualitative portion of the target
incentive if actual qualitative goals performance is 120% of target
performance.) The participant’s additional incentive with respect to the AEBT
target is prorated on a straight line basis if the participant achieves between
100% and 120% of target, with the full additional incentive paid at 120% of
target.

 



 

 